t c memo united_states tax_court gary kaplan petitioner v commissioner of internal revenue respondent docket no filed date david i faust for petitioner frederick c mutter for respondent memorandum findings_of_fact and opinion laro judge petitioner did not file federal_income_tax returns nor make any_tax payments for and the years at issue pursuant to his authority under sec_6020 respondent prepared substitutes for returns for both years unless otherwise indicated section references are to the internal revenue continued in a notice_of_deficiency respondent determined the following income_tax deficiencies and additions to tax additions to tax_year tax dollar_figure big_number sec_6654 dollar_figure big_number sec_6651 sec_6651 dollar_figure big_number dollar_figure big_number petitioner resided in missouri when he timely petitioned this court the issues before us are whether for the years at issue petitioner is liable for self-employment_tax on his income as a consultant for betonsports plc and capital_gains_tax from the sale of shares of betonsports plc we hold that he is and whether for the years at issue petitioner is liable for additions to tax under sec_6651 for failure_to_file timely under sec_6651 for failure_to_pay_tax timely and under sec_6654 for failure to make estimated_tax payments we hold that he is continued code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner is a citizen_of_the_united_states by birth after finishing the eleventh grade petitioner dropped out of high school at the time he had two young children had no job and was making money illegally on the side by sportsbooking betonsports in approximately petitioner and several others began operating an illegal sportsbooking business in new york city called betonsports after being arrested in new york city on sportsbooking charges in petitioner moved the operation of betonsports to florida in petitioner saw a street advertisement which stated legal licensed sportsbooking in aruba grand occidental petitioner had friends in the sportsbooking industry one of whom knew the owner of grand occidental after speaking with the owner of grand occidental petitioner moved betonsports’ operations to aruba netherlands antilles in or around petitioner moved betonsports’ operations to antigua which had a bigger sportsbooking industry however because of antigua’s poor infrastructure and high telecommunication costs petitioner soon began looking for a place to which to relocate his business after considering several sportsbooking hubs petitioner settled upon costa rica because he believed it to be a good place to live and raise his family in petitioner moved betonsports’ operations to costa rica petitioner and his family stayed in costa rica for over years betonsports was a very successful operation by betonsports had call centers in costa rica and the dominican republic and at various times employed big_number to big_number people by it was one of the largest sports wagering businesses in the world although betonsports took sports wagers from all over the world approximately of those wagers came from the united_states in addition betonsports’ primary focus was american football which accounted for approximately of its bets by value before date betonsports’ assets were held by boulder overseas corp boulder a corporation that petitioner wholly owned in date betonsports plc plc went public on the london stock exchange in order to effect the initial_public_offering ipo plc purchased the assets of betonsports from boulder in exchange for shares of plc and cash in anticipation of the ipo petitioner transferred his shares in boulder to several trusts based in the isle of at trial petitioner maintained that at the time he did not believe that his operation of betonsports outside of the united_states was illegal during his time overseas petitioner obtained sportsbooking licenses from aruba antigua costa rica england and the dominican republic according to petitioner he believed that these licenses allowed him to accept wagers from the united_states jersey bird trusts petitioner was the protector of the bird trusts and basel trust corp channel islands ltd basel was the sole trustee from the date of their creation through at least date petitioner and his family were the intended beneficiaries of the bird trusts from the date of their creation until petitioner’s indictment in the bird trusts made discretionary distributions to petitioner and his family on which they lived in connection with its ipo plc issued a prospectus which disclosed in a section titled risk factors in general persons and organizations engaged in the business of sports betting in the us via the telephone or internet are in violation of existing us federal laws including but not limited to the interstate wireless act commonly known as the federal wire act in addition most us states also prohibit telephone and internet sports betting in an attempt to circumvent the laws of the us a number of sportsbooks have established their operations in jurisdictions outside of the us where their sportsbook activities are licensed the us courts have previously held that existing us laws do apply to sportsbooks and online casinos which are licensed abroad and operate outside the us but which take bets that originate in the us in a us citizen who operated an online sportsbook based and licensed in antigua and who had returned to the us was convicted under the federal wire act and sentenced to months imprisonment petitioner claims that he placed betonsports in trust on the advice of his attorney and the investment bankers handling the ipo in order to shield the company’s assets from general creditors as part of plc’s ipo petitioner sold million plc shares through boulder for approximately dollar_figure million and transferred the proceeds into various bank and investment accounts in switzerland and the isle of jersey in date petitioner sold another million plc shares through boulder for approximately dollar_figure million and again transferred the proceeds into various bank and investment accounts in switzerland and the isle of jersey boulder had no basis in any of these plc shares following plc’s ipo petitioner was retained as a consultant for plc and was paid dollar_figure in both and plc ceased operations in mid-2006 criminal case on date petitioner and several other individuals were indicted on a number of counts related to betonsports’ sportsbooking activities as part of the third superseding and final indictment the government alleged count of racketeer influenced and corrupt organizations rico conspiracy counts of mail fraud counts of use of wire communication to transmit bets count of the parties stipulate that this income constitutes self-employment_income the original indictment was replaced by a superseding indictment on date a second superseding indictment on date and finally a third superseding indictment on date the original indictment included several counts of tax_evasion for wagering excise_taxes which were later dropped in the second superseding indictment interstate transportation of gambling paraphernalia count of conspiracy to violate the wire wager act count of rico forfeiture and count of non-rico forfeiture for these offenses the government sought a sentence of to years of imprisonment and criminal forfeiture of dollar_figure million including but not limited to petitioner’s interests in boulder plc and other sportsbooking entities several trusts a number of swiss bank accounts a helicopter a beach house and a farm the government also sought and obtained freezes on petitioner’s overseas trusts in the isle of jersey and bank accounts in switzerland steven muchnick an assistant u s attorney ausa for the eastern district of missouri worked extensively on petitioner’s criminal case along with ausa michael fagan and u s department of justice doj attorney marty woelfle in or around ausa fagan and doj attorney woelfle withdrew from the case and were replaced by ausa steven holtshouser and special ausa charles birmingham joseph ludewig and travis ardury special agents from the on date at the request of the u s department of justice doj the royal court of jersey channel islands issued an order freezing all assets of the bird trusts including proceeds from the sales of plc shares in and which were held in swiss bank accounts on date at the request of the doj the swiss government froze the funds in swiss bank accounts owned directly or indirectly by the bird trusts on date the royal court of jersey lifted the freeze on the bird trusts’ assets internal_revenue_service irs criminal investigations division also assisted in the investigation on date petitioner was arrested and taken into custody in the dominican republic and rendered to the united_states throughout his criminal case petitioner was represented by a team of lawyers led by defense counsel chris flood a plea agreement in spring the government and petitioner began to engage in substantial plea negotiations at around this time several of petitioner’s codefendants had pleaded guilty the isle of jersey courts had lifted the freeze on petitioner’s isle of jersey accounts and petitioner was petitioning switzerland to lift the freeze on his accounts in switzerland as well each party designated one attorney to participate in the plea negotiations--ausa holtshouser for the government and mr flood for the defendants ausa holtshouer however kept ausa muchnick informed about the plea negotiations which focused primarily on two discussion points--prison time and forfeiture amount ausa muchnick was heavily involved in the drafting of petitioner’s plea agreement on date petitioner entered into a plea agreement with the government petitioner’s plea agreement provided that in exchange for petitioner’s guilty plea to one count of rico conspiracy one count of use of wire communication to transmit bets one count of conspiracy to violate the wire wager act one count of rico forfeiture and one count of non-rico forfeiture the government would dismiss all remaining charges as part of the agreement petitioner would forfeit dollar_figure to the united_states and his term of imprisonment would be limited to to months with credit for time served regardless of his criminal history category the government also agreed that it would request the swiss central authority to lift the freeze on any remaining bank accounts that were frozen at its request that it would move to withdraw a related motion for contempt sanctions and that it would remove the lis pendens on the florida residence of petitioner’s parents finally the parties agreed that because of the large forfeiture amount no fines would be imposed upon petitioner and he would not be required to pay restitution no trial was held in this case because all the defendants ultimately entered into plea agreements with the government petitioner was still required to pay a mandatory special assessment of dollar_figure per count for every criminal felony count of which he was convicted the relevant provisions of petitioner’s plea agreement are set forth below sec_1 of the plea agreement entitled the parties provides the parties to the agreements recommendations and stipulations contained herein are the defendant gary kaplan and the office of the united_states attorney for the eastern district of missouri hereinafter the government except where expressly stated otherwise herein this document and the agreements recommendations and stipulations contained herein do not and are not intended to bind any governmental office or agency other than the united_states attorney for the eastern district of missouri sec_1 however further provides that as an exception the united_states attorney for the eastern district of missouri has received authority from the united_states attorney for the southern district of florida to make certain commitments referenced herein and said commitments shall be binding on the southern district of florida however said office is not a signatory to this agreement with regard to the plea agreement’s estoppel effect sec_2 a entitled the plea provides that the office of the united_states attorney for the eastern district of missouri agrees that no further federal prosecution will be brought in this district relative to the defendant’s participation in the betonsports organization as described in the third superseding indictment of which the office of the united_states attorney for the eastern district of missouri is aware at this time in addition the office of the united_states attorney for the eastern sic of missouri and the office of the united_states attorney for the southern district of florida which has authorized the eastern district of missouri to enter into this agreement agree that no federal prosecution will be brought in either district relative to the defendant’s involvement in a business venture known as hope mills universal of which said offices are aware at this time in addition the office of the united_states attorney for the eastern district of missouri agrees that no federal criminal tax charges will be brought in this district relative to the defendant’s receipt of income from the betonsports organization the sale of stock in betonsports plc and or the investment of the proceeds in any such income or sale emphasis added sec_2 e entitled civil or administrative actions not barred effect on other governmental agencies further provides that t he defendant has discussed with defense counsel and understands that nothing contained in this document is meant to limit the rights and authority of the united_states of america to take any civil civil tax or administrative action against the defendant except that the united_states shall not seek civil forfeiture in connection with this case or any asset constituting or derived from the receipt of income from the betonsports organization the sale of stock in betonsports plc and or the investment of the proceeds of any such income or sale emphasis added this exception for forfeiture actions also appeared in sec_2 a and sec_2 f as follows i f the court at the time of sentencing enters a final order of forfeiture in favor of the united_states in the full amount of dollar_figure then the united_states will not seek further civil and criminal forfeiture restraints or freezes in connection with the allegations contained in the third superseding indictment of any additional assets controlled by the defendant the parties agree that the remaining balance of funds and investments held in accounts presently frozen by the swiss central authority are not subject_to forfeiture finally section of the plea agreement includes a standard of interpretation clause which provides that i n interpreting this document any drafting errors or ambiguities shall not automatically be construed against any party whether or not the party was involved in drafting this document and sec_11 includes an integration clause which provides that t his document constitutes the entire agreement between the defendant and the government b change_of plea hearing also on date judge carol jackson of the u s district_court for the eastern district of missouri presided over petitioner’s change_of plea hearing ausas muchnick holtshouser and birmingham were each present at the hearing ausa muchnick testified that the change_of plea hearing was more complex and much longer than usual he explained that unlike most plea agreements which are nonbinding recommendations to a court petitioner’s plea agreement was of the type specified in rule c c of the federal rules of criminal procedure such that if the court accepts the plea agreement the court is bound by its terms during the change_of plea hearing judge jackson asked the parties a number of questions to ensure that she understood the terms of the plea agreement that the parties understood the terms of the agreement that the plea agreement represents the entirety of the parties’ agreement and that there was a sufficient factual basis for her to accept petitioner’s plea specifically judge jackson asked court before you signed this document the plea agreement did you review it with your attorneys petitioner yes i thoroughly reviewed this document with the -- with my attorneys yes i have court and you read the document before you signed it petitioner absolutely i have read it throughout the hearing petitioner asked questions and actively sought clarification regarding the nuances of the plea agreement at one point ausa holtshouser specifically invited the district court’s attention to the provision pertaining to petitioner’s civil tax_liabilities ausa holtshouser another subject of significance in the agreement is that there is no limitation here on the rights of the united_states to take any civil civil tax or administrative action at trial ausa muchnick testified that as a general policy the department of justice will not settle a civil tax_liability until criminal charges had already been resolved there has been an agreement in the plea agreement that you cover ed regarding criminal taxes but that there is nothing in the agreement that limits that this office lacks the power in any way or the power of the government to pursue any civil civil tax or administrative action court do you understand mr kaplan that there is a difference between a criminal tax proceeding and a civil tax proceeding petitioner yes i do your honor court and in this document the u s attorney’s office has agreed it will not bring any criminal tax proceeding against you however that doesn’t preclude the initiation of any civil tax proceeding or administrative action against you petitioner i understand that and we’ve agreed to that at the end of the hearing the district_court accepted petitioner’s guilty plea but did not decide whether it would accept the plea agreement on date the district_court issued an order accepting the plea agreement c presentencing report after a criminal defendant pleads guilty to an offense and before the court’s sentencing the u s probation office is required to prepare a presentencing report the presentencing report contains information about the defendant’s general background descriptions of the relevant offenses and the defendant’s role in those offenses details regarding the victims discussion of the terms of the plea agreement and analysis regarding the federal sentencing guidelines relevant sentencing enhancements and relevant sentencing reductions the presentencing report also contains a section which describes the defendant’s financial situation on which the judge may rely in determining whether to impose a fine or restitution and whether the defendant has the ability to pay those monetary sanctions these financial disclosures are self-reported and are not subject_to audit under the plea agreement petitioner was required to completely truthfully and accurately disclose his financial situation on various forms that the u s probation office provided rather than completing the requisite forms petitioner and mr flood sent the probation officer a financial disclosure in letter format in this letter petitioner represented that aside from several family loans and substantial legal fees owed to his defense attorneys he was not aware of any other outstanding liabilities against him this language was ultimately incorporated into the presentencing report under a section entitled financial condition ability to pay neither petitioner nor the government objected to the presentencing reportdollar_figure at trial ausa muchnick credibly testified that the government was not concerned with the accuracy of petitioner’s financial disclosure letter because the continued d sentencing hearing and judgment on date the district_court held petitioner’s sentencing hearing since neither party had objections to the presentencing report the district_court adopted the report as its findings_of_fact the presentencing report was then filed under seal the government attorneys prosecuting petitioner’s case did not share the presentencing report with the irs on the same day the district_court entered a final judgment in petitioner’s case the judgment provided that petitioner had pleaded guilty to one count of rico conspiracy one count of use of wire communication to transmit bets and one count of conspiracy to violate the wire wager act pursuant to the judgment the district_court sentenced petitioner to months of imprisonment and ordered petitioner to forfeit dollar_figure to the united_states opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are erroneous rule a 290_us_111 continued plea agreement did not impose a fine or restitution upon petitioner i unreported income gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accessions to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 a grantor_trust is created when a person contributes cash or property to a_trust but retains certain interests such that he is treated as the owner of the trust see secs when a grantor or other person has certain powers in respect of trust property that are tantamount to dominion and control_over such property the code ‘looks through’ the trust form and deems such grantor or other person to be the owner of the trust property and attributes the trust income to such person 69_tc_165 under sec_671 the grantor of a grantor_trust is treated as the owner of the trust assets thus making the trust assets taxable to the grantor until those trust assets are distributed to the grantee 60_f3d_972 2d cir a grantor_trust is disregarded as a separate taxable entity to the extent of the grantor’s retained_interest and the grantor must report the trust’s income on his own return sec_671 sec_1_671-2 income_tax regs under sec_679 when a u_s_person directly or indirectly transfers property to a foreign_trust and the foreign_trust has a u s beneficiary the u_s_person is treated as the owner of the trust with respect to the portion of the trust attributable to the transferred property a foreign_trust is treated as having a u s beneficiary for each year in which income of the trust is paid or accumulated to the benefit of directly or indirectly a u_s_person sec_1_679-2 income_tax regs petitioner is a u s citizen and is thus a u_s_person as defined by sec_7701 the bird trusts which were organized under the laws of the isle of jersey and supervised by the royal court of jersey are foreign trusts sec_7701 sec_301_7701-7 proced admin regs finally during and the bird trusts distributed portions of their income to petitioner a u_s_person on which petitioner and his family lived thus petitioner was a u s beneficiary of the bird trusts for both years at issue on brief petitioner concedes that the bird trusts were grantor trusts petitioner further concedes that the income of the bird trusts was taxable to him as the trusts’ grantor under sec_679 petitioner argues however that this income and the stipulated self-employment_income constitute the entire deficiency amount that respondent determined respondent is precluded from bringing a civil tax action against him by the statute_of_limitations the plea agreement and judicial estoppel a preclusion by statute_of_limitations petitioner argues that respondent is precluded from bringing a civil tax action against him for and by the statute_of_limitations as a general_rule the commissioner has three years in which to make an assessment after a return is filed sec_6501 when the taxpayer does not file a return however the assessment_period never begins to run sec_6501 a substitute for return prepared under sec_6020 is not considered a return for the purposes of starting the assessment_period sec_301_6501_b_-1 proced admin regs the parties have stipulated that petitioner did not file federal_income_tax returns for and and thus the assessment_period is still open by statute petitioner argues however that the irs’ internal policy set forth in internal_revenue_manual irm pt date precludes respondent from bringing this action petitioner’s reliance on irm pt which pertains to delinquent_return procedures in the employment_tax context is misplaced instead the relevant provision is irm pt date which provides that while the enforcement period is generally limited to six years longer periods are allowed when income from illegal sources is at issue there can be no dispute that petitioner’s tax_liabilities for the years at issue arise from the fruits of his illegal gambling business therefore respondent is not barred from pursuing petitioner’s and tax_liability either by the statute_of_limitations or by irs policy b preclusion by plea agreement petitioner argues that the plea agreement precludes respondent from bringing a civil tax action against him for and at trial petitioner testified that according to his understanding the plea agreement provided that he would turn over of the betonsports proceeds held in trust he would be subject_to months of imprisonment with time served and the government would close the case petitioner claims that he would never have agreed to surrender half of the trust’s assets had he understood that the plea agreement would allow the government to pursue a civil tax action relating to betonsports petitioner argues that therefore the plea agreement should be interpreted to allow at trial we heard only testimony from petitioner on behalf of himself petitioner did not call as a witness mr flood nor any other attorney involved with his defense to testify regarding the negotiation and drafting of the plea agreement thus we may infer that had mr flood been called his testimony would not have supported petitioner’s contentions see 6_tc_1158 aff’d 162_f2d_513 10th cir the government to pursue a civil tax action only if it does not involve tax_liabilities relating to betonsports by way of example petitioner explains that the government could bring a civil tax action against him for his other ongoing businesses including a pharmaceutical company called hope mills respondent argues that the plea agreement by its terms unambiguously allows the government to pursue a civil tax action against petitioner we agree with respondent the court_of_appeals for the eighth circuit to which this case is appealable by stipulation of the parties see sec_7482 has held that w here a plea agreement has been accepted by the court we generally interpret the meaning of the terms in the agreement according to basic principles of contract law 505_f3d_804 8th cir to the extent there is ambiguity in the plea agreement a court must construe it against the government id pincite because we determine infra that the plea agreement is unambiguous we need not decide whether parties to a plea agreement may contract around the legal requirement that ambiguity in a plea agreement be construed against the government under missouri law where the terms of an integrated written_agreement are unambiguous extrinsic evidence may not be introduced to vary or contradict the terms of the agreement 713_f3d_933 8th cir consequently petitioner’s subjective and unspoken beliefs cannot dictate the meaning of an unambiguous contractdollar_figure missouri has adopted the restatement second of conflict of laws sec_188 which is a general choice-of-law test for use when a contract contains no choice-of-law provision st paul fire marine ins co v bldg con526_f3d_1166 8th cir citing viacom inc v transit cas co s w 3d mo because the plea agreement does not contain a choice-of-law provision we consider the following factors in determining which state’s law applies the place of contracting the place of negotiation of the contract the place of performance the location of the subject matter of the contract and the domicil residence nationality place of incorporation and place of business of the parties restatement second of conflict of laws sec_188 applying these factors we hold that missouri law governs the interpretation of the plea agreement because it resulted from a criminal prosecution in missouri was negotiated and executed in missouri and was accepted by a court in missouri exceptions to this general_rule exist for fraud mutual mistake accident or erroneous omission 713_f3d_933 8th cir none of which apply in this case even if we were to credit petitioner’s claim that he would not have agreed to the plea agreement had he known that the government could still pursue civil tax_liabilities relating to betonsports at most petitioner’s claim could render the plea agreement invalid on the basis that there had been no meeting of the minds petitioner however does not make this argument we further note that the court_of_appeals for the eighth circuit in interpreting missouri law has stated that meeting of the minds is an objective inquiry and ‘does not depend upon the continued the parties do not dispute that the plea agreement which provides t his document constitutes the entire agreement between the defendant and the government is an integrated agreement in addition as explained below the terms of the plea agreement unambiguously allow the united_states to bring a civil tax action against petitioner accordingly we may not consider any extrinsic evidence that contradicts the plain terms of the plea agreement before discussing the relevant provisions of the plea agreement the court believes it helpful to explain several legal terms of art all of which are a form of monetary sanction--ie criminal forfeiture civil forfeiture fine and restitution a criminal forfeiture is a governmental proceeding brought against a person to seize property as punishment for the person’s criminal behavior black’s law continued state of the parties’ minds but rather on their overt acts ’ 778_f2d_460 8th cir quoting woburn nat’l bank v woods a n h see also 347_f3d_1052 8th cir on its face the phrase meeting of the minds can create the impression that a contract is formed only when the parties to it entertain the same subjective views as to its meaning that however is not the law rather a court looks to the parties’ objective manifestations of intent citation omitted 768_f2d_217 8th cir ‘ m eeting of the minds is to be determined by the expressed and not by the secret intention of the parties ’ ‘if one’s words or acts manifest an intention to agree it is immaterial what may be the real but unexpressed state of his mind on the subject ’ quoting roper v clanton s w 2d mo ct app petitioner’s overt acts did not evidence a lack of meeting of the minds dictionary 9th ed in contrast a civil forfeiture is a n in rem proceeding brought by the government against property that either facilitated a crime or was acquired as a result of criminal activity id in the criminal penal context a fine is a pecuniary criminal punishment payable to the public treasury id pincite finally in the criminal penal context restitution is full or partial compensation paid_by a criminal to a victim ordered as part of a criminal sentence or as a condition of probation id pincite with the meanings of these terms in mind we now look to the relevant terms of the plea agreement sec_2 e of the plea agreement provides the defendant has discussed with defense counsel and understands that nothing contained in this document is meant to limit the rights and authority of the united_states of america to take any civil civil tax or administrative action against the defendant emphasis added petitioner argues however that the plea agreement is ambiguous because sec_2 e further provides the united_states shall not seek civil forfeiture in connection with this case of any asset constituting or derived from the receipt of income from betonsports organization the sale of stock in betonsports plc and or the investment of the proceeds of any such income or sale emphasis added we disagree throughout his criminal case petitioner was represented by a team of defense lawyers on the basis of the plea agreement it is evident that these attorneys understood the distinctions among criminal forfeiture fines and restitution for example ausa muchnick credibly testified that because of the large forfeiture amount the parties agreed that no fine or restitution would be imposed we thus conclude that petitioner’s attorneys knew or at least should have known the legal distinction between a civil tax action and a civil forfeiture action our conclusion is confirmed by the district court’s questioning during petitioner’s change_of plea hearing before its acceptance of the plea agreement court and in this document the u s attorney’s office has agreed it will not bring any criminal tax proceeding against you however that doesn’t preclude the initiation of any civil tax proceeding or administrative action against you petitioner i understand that and we’ve agreed to that emphasis added petitioner argues that his financial disclosure letter which did not list federal taxes as a liability and which was incorporated into the presentencing report adopted by the district_court as its findings_of_fact demonstrates that the parties and the district_court understood that he had no civil tax_liability in relation to betonsports petitioner’s argument overreaches at trial petitioner admitted that the plea agreement does not preclude the united_states from instituting a civil tax action against him for taxes unrelated to betonsports however petitioner’s financial disclosure letter did not list any_tax liabilities including tax_liabilities relating to his pharmaceutical business hope mills therefore we decline petitioner’s invitation to infer on the basis of an omission in his financial disclosure letter that he had no civil tax_liability c preclusion by judicial estoppel finally petitioner argues that the doctrine_of judicial estoppel precludes respondent from seeking civil tax_liabilities for the years at issue under the doctrine_of judicial estoppel once ‘a party assumes a certain position in a legal proceeding and succeeds in maintaining that position he may not thereafter simply because his interests have changed assume a contrary position especially if it be to the prejudice of the party who has acquiesced in the position formerly taken by him ’ new 532_us_742 quoting 156_us_680 this doctrine ‘prevents a party from prevailing in one phase of a case on an argument and then relying on a contradictory argument to prevail in another phase ’ id quoting 530_us_211 n several factors typically inform a court’s decision whether to apply the doctrine_of judicial estoppel whether a party’s later position is ‘clearly inconsistent’ with its earlier position whether the party has succeeded in persuading a court to accept that party’s earlier position so that judicial acceptance of an inconsistent_position in a later proceeding would create ‘the perception that either the first or the second court was misled’ and whether the party seeking to assert an inconsistent_position would derive an unfair advantage or impose an unfair detriment on the opposing party if not estopped id pincite quoting 690_f2d_595 6th cir petitioner argues that the doctrine_of judicial estoppel applies in this case because the government did not object to the presentencing report which incorporated a section from petitioner’s financial disclosure letter that omitted income_tax for and as a liability we disagree the representations in petitioner’s financial disclosure letter were petitioner’s not respondent’s ausa muchnick credibly testified at trial that such financial disclosures are self-reported and are not subject_to audit ausa muchnick further credibly testified that his office did not object to the presentencing report because such representations are used to determine a defendant’s ability to pay a fine or restitution neither of which was at issue in petitioner’s case under these circumstances the government did not assert any position through its silence furthermore even if an omission in petitioner’s financial disclosure could somehow be construed as a position by the government the government did not persuade the district_court nor derive any benefit from such a position finally because the plea agreement unambiguously reserved the government’s right to bring a civil tax action against petitioner petitioner suffered no detriment nor prejudice from any perceived position of the government for these reasons petitioner’s judicial estoppel argument is without merit ii additions to tax under sec_7491 the commissioner bears the burden of production with respect to additions to tax and must come forth with sufficient evidence to show that imposition of the penalty is appropriate 116_tc_438 in the notice_of_deficiency respondent determined additions to tax for and for failure_to_file tax returns timely under sec_6651 and failure_to_pay_tax timely under sec_6651 respondent further determined additions to tax for failure to make estimated_tax payments under sec_6654 for both years the parties have stipulated that petitioner neither filed income_tax returns nor paid income_tax for both years at issue moreover petitioner has not advanced any argument in brief as to these additions to tax accordingly we deem any such arguments to be conceded see 121_tc_308 holding that arguments not addressed in brief may be considered abandoned cf holmes v commissioner tcmemo_2011_31 101_tcm_1141 holding that the issues of additions to tax under sec_6662 and sec_6654 were deemed conceded where the taxpayer did not specifically address them in his petitions his pretrial memorandum or at trial accordingly we sustain respondent’s determinations with respect to the additions to tax under sec_6651 and and in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
